ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_03_EN.txt. 38 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

particular for the benefit of the developing countries. But since I am
above all faithful to judicial practice, I continue fervently to urge the
need for the Court to confine itself to its obligation to state the law as
it is at present in relation to the facts of the case brought before it.

Î consider it entirely proper that, in international law as in every other
system of law, the existing law should be questioned from time to time
—this is the surest way of furthering its progressive development—but
it cannot be concluded from this that the Court should, for this reason
and on the occasion of the present dispute between Iceland and the United
Kingdom, emerge as the begetter of certain ideas which are more and
more current today, and are even shared by a respectable number of
States, with regard to the law of the sea, and which are in the minds, it
would seem, of most of those attending the Conference now sitting in
Caracas. It is advisable, in my opinion, to avoid entering upon anything
which would anticipate a settlement of problems of the kind implicit in
preferential and other rights.

To conclude this declaration, I think I may draw inspiration from the
conclusion expressed by the Deputy Secretary of the United Nations
Sea-Bed Committee, Mr. Jean-Pierre Lévy, in the hope that the idea it
expresses may be an inspiration to States, and to Iceland in particular
which, while refraining from following the course of law, prefers to
await from political gatherings a justification of its rights.

I agree with Mr. Jean-Pierre Lévy in thinking that:

“it is to be hoped that States will make use of the next four or
five years to endeavour to prove to themselves and particularly to
their nationals that the general interest of the international community
and the well-being of the peoples of the world can be preserved by
moderation, mutual understanding, and the spirit of compromise;
only these will enable the Third Conference on the Law of the Sea
to be held and to succeed in codifying a new legal order for the sea
and its resources” (“La troisième Conférence sur le droit de la mer”,
Annuaire francais de droit international, 1971, p. 828).

In the expectation of the opening of the new era which is so much
hoped for, I am honoured at finding myself in agreement with certain
Members of the Court like Judges Gros, Petrén and Onyeama for whom
the golden rule for the Court is that, in such a case, it should confine
itself strictly within the limits of the jurisdiction conferred on it.

Judge NAGENDRA SINGH makes the following declaration:

There are certain valid reasons which weigh with me to the extent that
they enable me to support the Judgment of the Court in this case and

39
39 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

hence I consider them of such importance as to be appropriately empha-
sized to convey the true significance of the Judgment—its extent as well
as its depth. These reasons, as well as those aspects of the Judgment which
have that importance from my viewpoint are briefly stated as follows:

I

While basing its findings on the bilateral law, namely the Exchange of
Notes of 1961 which has primacy in this case, the Court has pronounced
upon (b) and fe) ! the second and third submissions of the Applicant’s
Memorial on the merits, in terms of non-opposability to the United
Kingdom. This suffices for the purpose of that part of the Judgment and
is in accordance with the statement made by counsel? for the Applicant
at the hearings, to the effect that the second and third submissions are
separable from the first and it is open to the Court not to adjudicate on
the first submission (a) ! which relates to the general law.

In the special circumstances of this case the Court has, therefore, not
proceeded to pronounce upon the first submission (a) of the Applicant,
which requests the Court to declare that Iceland’s extension of its ex-
clusive fishery limit to 50 nautical miles is invalid being without foun-
dation in international law which amounts to asking the Court to find
that such extension is ipso jure, illegal and invalid erga omnes. Having re-
frained from pronouncing on that aspect it was, consequently, unneces-
sary for the Court to pronounce on the Applicant’s legal contention in
support of its first submission, namely, that a customary rule of inter-
national law exists today imposing a general prohibition on extension
by States of their fisheries jurisdiction beyond 12 miles.

There is still a lingering feature of development associated with the
general law. The rules of customary maritime law relating to the limit
of fisheries jurisdiction have still been evolving and confronted by a
widely divergent and, discordant State practice, have not so far
crystallized. Again, the conventional maritime law though substantially
codified by the Geneva Conferences on the Law of the Sea of 1958 and
1960 has certain aspects admittedly left over to be settled and these now
constitute, among others, the subject of subsequent efforts at codification.
The question of the extent of fisheries jurisdiction which is still one of the
unsettled aspects could not, therefore, be settled by the Court since it
could not “‘render judgment sub specie legis ferendae, or anticipate the
Jaw before the legislator has laid it down”.

2 Hearing of 29 March 1974, CR 74/3, p. 23.
40
40 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

This is of importance to me but I do not have to elaborate this point
any further since I have subscribed to the views expressed by my col-
leagues in the joint separate opinion of the five Judges wherein this aspect
has been more fully dealt with.

IT

The contribution which the Judgment makes towards the development
of the Law of the Sea lies in the recognition which it gives to the concept
of preferential rights of a coastal State in the fisheries of the adjacent
waters particularly if that State is in a special situation with its population
dependent on those fisheries. Moreover, the Court proceeds further to
recognize that the law pertaining to fisheries must accept the primacy for
the need of conservation based on scientific data. This aspect has been
properly emphasized to the extent needed to establish that the exercise
of preferential rights of the coastal State as well as the historic rights of
other States dependent on the same fishing grounds, have all to be
subject to the over-riding consideration of proper conservation of the
fishery resources for the benefit of ail concerned. This conclusion would
appear warranted if this vital source of man’s nutrition is to be preserved
and developed for the community.

In addition there has always been the need for accepting clearly in
maritime matters the existence of the duty to “have reasonable regard to
the interests of other States’—a principle enshrined in Article 2 of the
Geneva Convention of the High Seas 1958 which applies even to the
four freedoms of the seas and has weighed with the Court in this case.
Thus the rights of the coastal State which must have preference over the
rights of other States in the coastal fisheries of the adjacent waters have
nevertheless to be exercised with due regard to the rights of other States
and the claims and counter-claims in this respect have to be resolved on
the basis of considerations of equity. There is, as yet, no specific con-
ventional law governing this aspect and it is the evolution of customary
law which has furnished the basis of the Court’s Judgment in this case.

HY

The Court, as the principal judicial organ of the United Nations, taking
into consideration the special field in which it operates, has a distinct role
to play in the administration of justice. In that context the resolving of a
dispute brought before it by sovereign States constitutes an element which
the Court ought not to ignore in its adjudicatory function. This aspect
relating to the settlement of a dispute has been emphasized in more than
one article of the Charter of the United Nations. There is Article 2,
paragraph 3, as well as Article 1, which both use words like “adjustment

41
41 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

or settlement of international disputes or situations”, whereas Article 33
directs Members to ‘‘seek a solution” of their disputes by peaceful means.

Furthermore, this approach is very much in accordance with the juris-
prudence of the Court. On 19 August 1929 the Permanent Court of
International Justice in its Order in the case of the Free Zones of Upper
Savoy and the District of Gex (P.C.1.J., Series A, No. 22, at p. 13) ob-
served that the judicial settlement of international disputes is simply an
alternative to the direct and friendly settlement of such disputes between
the parties. Thus if negotiations become necessary in the special circum-
stances of a particular case the Court ought not to hesitate to direct
negotiations in the best interests of resolving the dispute. Defining the
content of the obligation to negotiate, the Permanent Court in its Ad-
visory Opinion of 1931 in the case of Railway Traffic between Lithuania
and Poland (P.C.LJ., Series A/B, No. 42, 1931, at p. 116) observed that the
obligation was ‘tnot only to enter into negotiations, but also to pursue
them as far as possible, with a view to concluding agreements” even if
“an obligation to negotiate does not imply an obligation to reach an
agreement”. This does clearly imply that everything possible should be
done not only to promote but also to help to conclude successfully the
process of negotiations once directed for the settlement of a dispute. In
addition we have also the North Sea Continental Shelf cases (1.C.J.
Reports 1969) citing Article 33 of the United Nations Charter and where
the Parties were to negotiate in good faith on the basis of the Judgment to
resolve the dispute.

Though it would not only be improper but quite out of the question for
a court of law to direct negotiations in every case or even to contemplate
such a step when the circumstances did not justify the same, it would
appear that in this particular case negotiations appear necessary and flow
from the nature of the dispute, which is confined to the same fishing
grounds and relates to issues and problems which best lend themselves to
settlement by negotiation. Again, negotiations are also indicated by the
nature of the law which has to be applied, whether it be the treaty of 1961
with its six months’ notice in the compromissory clause provided osten-
sibly for negotiations or whether it be reliance on considerations of
equity. The Court has, therefore, answered the last submission ((e) ! re-
lettered as (d) of the Applicant’s Memorial on the merits) in the affir-
mative and accepted that negotiations furnished the correct answer to the
problem posed by the need for equitably reconciling the historic right
of the Applicant based on traditional fishing with the preferential rights
of Iceland as a coastal State in a situation of special dependence on its
fisheries. The Judgment of the Court, in asking the Parties to negotiate a

 

1 See paras. 11 and 12 of the Judgment for the text of the submissions.

42
42 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

settlement, has thus emphasized the importance of resolving the dispute
in the adjudication of the case.

No court of law and particularly not the International Court of Justice
could ever be said to derogate from its function when it gives due im-
portance to the settlement of a dispute which is the ultimate objective of
all adjudication as well as of the United Nations Charter and the Court, as
its organ, could hardly afford to ignore this aspect. A tribunal, while
discharging its function in that manner, would appear to be adjudicating
in the larger interest and ceasing to be narrow and restrictive in its
approach.

Thus, the interim agreement of 1973 entered into by the contesting
Parties with full reservations as to their respective rights and which helped
to avoid intensification of the dispute could never prevent the Court from
pronouncing on the United Kingdom submissions. To decide otherwise
would have meant imposing a penalty on those who negotiate an interim
agreement to avoid friction as a preliminary to the settlement of a dis-
pute.

Again, when confronted with the problem of its own competence in
dealing with that aspect of the dispute which relates to the need for con-
servation and the exercise of preferential rights with due respect for his-
toric rights, the Court has rightly regarded those aspects to be an integral
part of the dispute. Surely, the dispute before the Court has to be con-
sidered in all its aspects if it is to be properly resolved and effectively
adjudicated upon. This must be so if it is not part justice but the whole
justice which a tribunal ought always to have in view. It could, therefore,
be said that it was in the overall interests of settlement of the dispute
that certain parts of it which were inseparably linked to the core of
the conflict were not separated in this case to be left unpronounced
upon. The Court has, of course, to be mindful of the limitations that
result from the principle of consent as the basis of international obli-
gations, which also governs its own competence to entertain a dispute.
However, this could hardly be taken to mean that a tribunal con-
stituted as a regular court of law when entrusted with the determination
of a dispute by the willing consent of the parties should in any way
fall short of fully and effectively discharging its obligations. It would be
somewhat disquieting if the Court were itself to adopt either too narrow
an approach or too restricted an interpretation of those very words which
confer jurisdiction on the Court such as in this case “the extension of
fisheries jurisdiction around Iceland” occurring in the compromissory
clause of the Exchange of Notes of 1961. Those words could not be held
to confine the competence conferred on the Court to the sole question
of the conformity or otherwise of Iceland’s extension of its fishery limits
with existing legal rules. The Court, therefore, need not lose sight of the
consideration relating to the settlement of the dispute while remaining
strictly within the framework of the law which it administers and adhering
always to the procedures which it must follow.

43
43 FISHERIES JURISDICTION (DECL. NAGENDRA SINGH)

IV

For purposes of administering the law of the sea and for proper under-
standing of matters pertaining to fisheries as well as to appreciate the
facts of this case, it is of some importance to know the precise content of
the expression ‘‘fisheries jurisdiction” and for what it stands and means.
The concept of fisheries jurisdiction does cover aspects such as enforce-
ment of conservation measures, exercise of preferential rights and respect
for historic rights since each one may involve an element of jurisdiction
to implement them. Even the reference to ‘‘extension”’ in relation to
fisheries jurisdiction which occurs in the compromissory clause of the
1961 treaty could not be confined to mean merely the extension of a
geographical boundary line or limit since such an extension would be
meaningless without a jurisdictional aspect which constitutes, as it were,
its juridical content. It is significant, therefore, that the preamble of the
Truman Proclamation of 1945 respecting United States coastal fisheries
refers to a ‘‘jurisdictional” basis for implementing conservation measures
in the adjacent sea since such measures have to be enforced like any other
regulations in relation to a particular area. This further supports the
Court’s conclusion that it had jurisdiction to deal with aspects relating to
conservation and preferential rights since the 1961 treaty by the use of
the words ‘“‘extension of fisheries jurisdiction’? must be deemed to have
covered those aspects.

V

Another aspect of the Judgment which has importance from my
viewpoint is that it does not ‘‘preclude the Parties from benefiting from
any subsequent developments in the pertinent rules of international law”
(para. 77). The adjudicatory function of the Court must necessarily be
confined to the case before it. No tribunal could take notice of future
events, contingencies or situations that may arise consequent on the
holding or withholding of negotiations or otherwise even by way of a
further exercise of jurisdiction. Thus, a possibility or even a probability
of changes in law or situations in the future could not prevent the Court
from rendering Judgment today.

44
